DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 01/11/2021, in which claims 1, 10, 16, 22 were amended, claims 6, 9, 14, and 24 were cancelled, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 20160254161) in view of Tseng et al. (US Pub. 20160307769).
Regarding claim 1, Chan et al. discloses in Fig. 1, Fig. 3(a)-(e) a method comprising: 
forming a target pattern comprising a plurality of target regions of a target material [3] on a surface of a substrate [1 and 2], each of the plurality of target regions having a width [Fig. 1]; 

selectively retaining the one [5] of the two blocks of the block copolymer [5 and 6] over the other [6] as a polymer pattern [5]; wherein selectively retaining the one [5] of the two blocks of the block copolymer [5 and 6] comprises retaining the width of the lamellar bodies of the one [5] of the two blocks of the block copolymer vertically over the target regions of the target material [3][Fig. 3(a)]; and 
patterning the substrate [1 and 2] with the polymer pattern, wherein patterning the substrate [1 and 2] with the polymer pattern [5] comprises: 
depositing a sacrificial material [8] complementary to the polymer pattern [5][Fig. 3(b)-3(c)]; 
removing the polymer pattern [5] while leaving the sacrificial material [8] as a complementary pattern on the substrate [1 and 2][Fig. 3(d)]; and 
etching the substrate [1 and 2] with the complementary pattern as a mask [Fig. 3(e)].
Chan et al. fails to disclose
the sacrificial material comprising silicon nitride.

the sacrificial material [602] comprising silicon nitride.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tseng et al. into the method of Chan et al. to include the sacrificial material comprising silicon nitride. The ordinary artisan would have been motivated to modify Chan et al. in the above manner for the purpose of providing suitable alternative sacrificial material [paragraph [0029] of Tseng et al.]. 

    PNG
    media_image1.png
    461
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    476
    616
    media_image2.png
    Greyscale

Regarding claim 8, Chan et al. discloses in Fig. 1 and Fig. 3(a)
wherein the target pattern [3] comprises a pitch that is greater than a pitch of the polymer pattern [5].

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 20160254161) in view of Tseng et al. (US Pub. 20160307769) as applied to claim 1 above and further in view of Bristol et al. (WO2014209327) (hereafter, US Pat. 9418888 is used as translation).
Regarding claims 2-3, Chan et al. fails to disclose
wherein the target material comprises a metal;

Bristol et al. discloses in Fig. 3A-3E, Fig. 8A-Fig. 8C
wherein the target material [313 or 813] comprises a metal [column 6, lines 34-42, column 15, line 1];
wherein the metal is selected from the group consisting of tungsten, copper, titanium, titanium nitride, cobalt, ruthenium and aluminum [copper][column 12, lines 8-14.]
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bristol et al. into the method of Chan et al. to include wherein the target material comprises a metal; wherein the metal is selected from the group consisting of tungsten, copper, titanium, titanium nitride, cobalt, ruthenium and aluminum. The ordinary artisan would have been motivated to modify Chan et al. in the above manner for the purpose of providing suitable alternative target materials to promote the positioning or alignment of assembled structures during self-assembly of two or more different polymers [column 1, lines 10-15, column 2, lines 45-49, 65-67, columns 4-5 of Bristol et al.].

Regarding claims 4-5, Chan et al. fails to disclose
wherein prior to depositing the block copolymer above the surface of the substrate, the method comprises depositing a directed self-assembly alignment promotion (DSAAP) layer tailored for one of the blocks of the block copolymer on the target material;

Bristol et al. discloses in Fig. 3A-3E, Fig. 8A-Fig. 8C, column 6, column 7, column 8, lines 1-24, column 14, lines 64-67, column 15, column 16, lines 1-47 
wherein prior to depositing the block copolymer [319 or 830] on the surface of the substrate, the method comprises depositing a directed self-assembly alignment promotion (DSAAP) layer [317 or 840] tailored for one of the blocks of the block copolymer on the target material [313 or 813];
wherein the DSAAP layer [317 or 840] is a first DSAAP layer and prior to depositing the block copolymer [319 or 830] on the surface of the substrate, the method further comprises depositing a second DSAAP layer [316] that does not have a greater affinity for one of the blocks of the block copolymer on the surface of the substrate in an area free of the first DSAAP layer [317 or 840][column 6, lines 44-46, column 15, lines 54-55].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bristol et al. into the method of Chan et al. to include wherein prior to depositing the block copolymer above the surface of the substrate, the method comprises depositing a directed self-assembly alignment promotion (DSAAP) layer tailored for one of the blocks of the block copolymer on the target material; wherein the DSAAP layer is a first DSAAP layer and prior to .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 20160254161) in view of Tseng et al. (US Pub. 20160307769) and Bristol et al. (WO2014209327) (hereafter, US Pat. 9418888 is used as translation).
Regarding claim 10 and 13, Chan et al. discloses in Fig. 1, Fig. 3(a)-(e) a method comprising: 
forming a target pattern comprising a plurality of target regions of a target material [3] on a surface of a substrate [1 and 2], each of the plurality of target regions having a width and the target pattern comprising a first pitch [Fig. 1]; 
depositing a block copolymer [5 and 6] above the surface of the substrate [1 and 2], wherein one [5] of two blocks of the block copolymer [5 and 6] aligns to and forms vertically over the target regions of the target material [3] and the two blocks [5 and 6] self assemble after deposition into repeating lamellar bodies above the surface of the substrate [1 and 2] with an orientation perpendicular to the substrate [1 and 2], wherein 
selectively removing the one [6] of the two blocks of the block copolymer [5 and 6] without the affinity for the target material [3] to leave the other as a polymer pattern [5] with a second pitch that is less than the first pitch, wherein selectively removing the one [6] of the two blocks of the block copolymer without the affinity for the target material comprises retaining the width of the lamellar bodies of the one [5] of the two blocks of the block copolymer vertically over the target regions of the target material [3][Fig. 3(a)]; and 
patterning the substrate [1 and 2] with the polymer pattern, wherein patterning the substrate [1 and 2] with the polymer pattern [5] comprises: 
depositing a sacrificial material [8] complementary to the polymer pattern [5][Fig. 3(b)-3(c)]; 
removing the polymer pattern [5] while leaving the sacrificial material [8] as a complementary pattern on the substrate [1 and 2][Fig. 3(d)]; and 
etching the substrate [1 and 2] with the complementary pattern as a mask [Fig. 3(e)].

    PNG
    media_image1.png
    461
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    476
    616
    media_image2.png
    Greyscale

Chan et al. fails to disclose
depositing a directed self-assembly alignment promotion (DSAAP) layer tailored for one of the blocks of the block copolymer on the target material;
wherein the DSAAP layer is a first DSAAP layer and prior to depositing the block copolymer above the surface of the substrate, the method comprises depositing a second DSAAP layer above the surface of the substrate in areas other than on the target material.
Bristol et al. discloses in Fig. 3A-3E, Fig. 8A-Fig. 8C, column 6, column 7, column 8, lines 1-24, column 14, lines 64-67, column 15, column 16, lines 1-47 
depositing a directed self-assembly alignment promotion (DSAAP) layer [317 or 840] tailored for one of the blocks of the block copolymer on the target material [313 or 813];
wherein the DSAAP layer [317 or 840] is a first DSAAP layer and prior to depositing the block copolymer [319 or 830] above the surface of the substrate, the method comprises depositing a second DSAAP layer [316] above the surface of the substrate in areas other than on the target material [column 6, lines 44-46, column 15, lines 54-55].

Chan et al. fails to disclose
the sacrificial material comprising silicon nitride.
Tseng et al. discloses in Fig. 15-Fig. 16, Fig. 26-27, paragraph [0029]
the sacrificial material [602] comprising silicon nitride.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tseng et al. into the method of Chan et al. to include the sacrificial material comprising silicon nitride. The ordinary artisan would have been motivated to modify Chan et al. in the above manner for the purpose of providing suitable alternative sacrificial material [paragraph [0029] of Tseng et al.]. 

Regarding claims 11-12, Chan et al. fails to disclose
wherein the target material comprises a metal;
wherein the metal is selected from the group consisting of tungsten, copper, titanium, titanium nitride, cobalt, ruthenium and aluminum.
Bristol et al. discloses in Fig. 3A-3E, Fig. 8A-Fig. 8C
wherein the target material [313 or 813] comprises a metal [column 6, lines 34-42, column 15, line 1];
wherein the metal is selected from the group consisting of tungsten, copper, titanium, titanium nitride, cobalt, ruthenium and aluminum [copper][column 12, lines 8-14.]
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bristol et al. into the method of Chan et al. to include wherein the target material comprises a metal; wherein the metal is selected from the group consisting of tungsten, copper, titanium, titanium nitride, cobalt, ruthenium and aluminum. The ordinary artisan would have been motivated to modify Chan et al. in the above manner for the purpose of providing suitable alternative target materials to promote the positioning or alignment of assembled structures during self-assembly of two or more different polymers [column 1, lines 10-15, column 2, lines 45-49, 65-67, columns 4-5 of Bristol et al.].

Claims 1-5, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol et al. (WO2014209327) (hereafter, US Pat. 9418888 is used as translation) in view of Chan et al. (US Pub. 20160254161) and Tseng et al. (US Pub. 20160307769).
Regarding claim 1, Bristol et al. discloses in Fig. 3A-3E, Fig. 8A-Fig. 8C, column 6, column 7, column 8, lines 1-24, column 14, lines 64-67, column 15, column 16, lines 1-47 a method comprising: 
forming a target pattern of a target material [313 or 813] comprising a plurality of target regions of a target material on a surface of a substrate [308 or 808], each of the plurality of target regions having a width; 
depositing a block copolymer [319 or 830] above the surface of the substrate [308 or 808], wherein one [321 or 821] of two blocks of the block copolymer [[320 and 321] or [820 and 821]] preferentially aligns to and forms vertically over the target regions of the target material [313 or 813] and the two blocks [[320 and 321] or [820 and 821]] self-assemble after deposition into repeating lamellar bodies above the surface of the substrate [308 or 808], wherein the lamellar bodies of the one [321 or 821] of the two blocks of the block copolymer [[320 and 321] or [820 and 821]] vertically over the target regions of the target material [313 or 813] have a width approximately the same as the width of each of the plurality of target regions of the target material [313 or 813][Fig. 3E and Fig. 8C].
 Bristol et al. fails to disclose
selectively retaining the one of the two blocks of the block copolymer over the other as a polymer pattern, wherein selectively retaining the one of the two blocks of the block copolymer comprises retaining the width of the lamellar bodies of the one of the 
patterning the substrate with the polymer pattern, wherein patterning the substrate with the polymer pattern comprises: 
depositing a sacrificial material complementary to the polymer pattern; 
removing the polymer pattern while leaving the sacrificial material as a complementary pattern on the substrate; and 
etching the substrate with the complementary pattern as a mask.
Chan et al. discloses in Fig. 3(a)-3 (e)
selectively retaining the one [5] of the two blocks of the block copolymer [5 and 6] over the other [6] as a polymer pattern [5]; wherein selectively retaining the one [5] of the two blocks of the block copolymer [5 and 6] comprises retaining the width of the lamellar bodies of the one [5] of the two blocks of the block copolymer vertically over the target regions of the target material [3][Fig. 3(a)]; and 
patterning the substrate [1 and 2] with the polymer pattern, wherein patterning the substrate [1 and 2] with the polymer pattern [5] comprises: 
depositing a sacrificial material [8] complementary to the polymer pattern [5][Fig. 3(b)-3(c)]; 
removing the polymer pattern [5] while leaving the sacrificial material [8] as a complementary pattern on the substrate [1 and 2][Fig. 3(d)]; and 
etching the substrate [1 and 2] with the complementary pattern as a mask [Fig. 3(e)].

    PNG
    media_image1.png
    461
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    476
    616
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chan et al. into the method of Bristol et al. to include selectively retaining one of the two blocks of the block copolymer over the other as a polymer pattern; and patterning the substrate with the polymer pattern, wherein selectively retaining the one of the two blocks of the block copolymer comprises retaining the width of the lamellar bodies of the one of the two blocks of the block copolymer vertically over the target regions of the target material. The ordinary artisan would have been motivated to modify Bristol et al. in the above manner for the purpose of providing a method for patterning an underlying layer making use of a DSA process of a block copolymer layer [paragraph [0002], [0010] of Chan et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Bristol et al. and Chan et al. fail to disclose
the sacrificial material comprising silicon nitride.
Tseng et al. discloses in Fig. 15-Fig. 16, Fig. 26-27, paragraph [0029]
the sacrificial material [602] comprising silicon nitride.


Regarding claims 2 and 11, Bristol et al. discloses in column 6, lines 34-42, column 15, line 1 wherein the target material [313 or 813] comprises a metal.

Regarding claims 3 and 12, Bristol et al. discloses in column 12, lines 8-14 wherein the metal is selected from the group consisting of tungsten, copper, titanium, titanium nitride, cobalt, ruthenium and aluminum [copper].

Regarding claims 4, 5 and 13, Bristol et al. discloses in Fig. 3A-3E, Fig. 8A-Fig. 8C, column 6, column 7, column 8, lines 1-24, column 14, lines 64-67, column 15, column 16, lines 1-47 
wherein prior to depositing the block copolymer [319 or 830] on the surface of the substrate, the method comprises depositing a directed self-assembly alignment promotion (DSAAP) layer [317 or 840] tailored for one of the blocks of the block copolymer on the target material [313 or 813];
wherein the DSAAP layer [317 or 840] is a first DSAAP layer and prior to depositing the block copolymer [319 or 830] on the surface of the substrate, the method 
wherein the DSAAP layer [317 or 840] is a first DSAAP layer and prior to depositing the block copolymer [319 or 830] on the surface of the substrate, the method comprises depositing a second DSAAP layer [316] on the surface of the substrate in areas other than on the target material [313 or 813][column 6, lines 44-46, column 15, lines 54-55].

Regarding claim 10, Bristol et al. discloses in Fig. 3A-3E, Fig. 8A-Fig. 8C, column 6, column 7, column 8, lines 1-24, column 14, lines 64-67, column 15, column 16, lines 1-47 a method comprising: 
forming a target pattern of a target material [313 or 813] comprising a plurality of target regions of a target material on a surface of a substrate [308 or 808], each of the plurality of target regions having a width, and the target pattern comprising a first pitch; 
depositing a directed self-assembly alignment promotion (DSAAP) layer [317 or 840] tailored for one of two blocks of a block copolymer above the target material [313 or 813];
depositing a block copolymer [[320 and 321] or [820 and 821]] above the surface of the substrate [308 or 808], wherein one [321 or 821] of two blocks of the block copolymer [[320 and 321] or [820 and 821]] preferentially aligns to and forms vertically over the target regions of the target material [313 or 813] and the two blocks [[320 and 
 Bristol et al. fails to disclose
selectively removing the one of the two blocks of the block copolymer without the affinity for the target material to leave the other as a polymer pattern with a second pitch that is less than the first pitch, wherein selectively removing the one of the two blocks of the block copolymer without the affinity for the target material comprises retaining the width of the lamellar bodies of the one of the two blocks of the block copolymer vertically over the target regions of the target material; and 
patterning the substrate with the polymer pattern, wherein patterning the substrate with the polymer pattern comprises: 
depositing a sacrificial material complementary to the polymer pattern; 
removing the polymer pattern while leaving the sacrificial material as a complementary pattern on the substrate; and 
etching the substrate with the complementary pattern as a mask.
Chan et al. discloses in Fig. 3(a)-3 (e)
selectively removing the one [6] of the two blocks of the block copolymer [5 and 6] without the affinity for the target material [3] to leave the other as a polymer pattern [5] with a second pitch that is less than the first pitch, wherein selectively removing the 
patterning the substrate [1 and 2] with the polymer pattern, wherein patterning the substrate [1 and 2] with the polymer pattern [5] comprises: 
depositing a sacrificial material [8] complementary to the polymer pattern [5][Fig. 3(b)-3(c)]; 
removing the polymer pattern [5] while leaving the sacrificial material [8] as a complementary pattern on the substrate [1 and 2][Fig. 3(d)]; and 
etching the substrate [1 and 2] with the complementary pattern as a mask [Fig. 3(e)].

    PNG
    media_image1.png
    461
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    476
    616
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chan et al. into the method of Bristol et al. to include selectively retaining one of the two blocks of the block copolymer over the other as a polymer pattern; and patterning the substrate with the polymer pattern. The ordinary artisan would have been motivated to modify Bristol et al. in the above manner for the purpose of providing a method for patterning an underlying KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Bristol et al. and Chan et al. fail to disclose
the sacrificial material comprising silicon nitride.
Tseng et al. discloses in Fig. 15-Fig. 16, Fig. 26-27, paragraph [0029]
the sacrificial material [602] comprising silicon nitride.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tseng et al. into the method of Chan et al. to include the sacrificial material comprising silicon nitride. The ordinary artisan would have been motivated to modify Chan et al. in the above manner for the purpose of providing suitable alternative sacrificial material [paragraph [0029] of Tseng et al.]. 

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol et al. (WO2014209327) (hereafter, US Pat. 9418888 is used as translation) in view of Chan et al. (US Pub. 20160254161) and Tseng et al. (US Pub. 20160307769) as applied to claims 1 and 10 above and further in view of Guillorn et al. (US Pat. 9581899).
Regarding claims 7 and 15, Bristol et al. further discloses in column 6, lines 15-32

Bristol et al. further discloses the substrate may also include metals, dielectrics, dopants, and other materials commonly found in integrated circuits.  Alternatively, any other types of substrates known to be used for directed self assembly of block copolymers may be used instead.
Bristol et al. fails to disclose
the substrate comprises at least one sacrificial substrate layer and etching the substrate with the complementary pattern as a mask comprises etching the at least one sacrificial substrate layer.
Guillorn et al. discloses in Fig. 8B-11B, column 4, lines 63-67, column 5, lines 1-45
the substrate comprises at least one sacrificial substrate layer [22 and/or 20] and etching the substrate with the complementary pattern [60] as a mask comprises etching the at least one sacrificial substrate layer [22 and/or 20].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Guillorn et al. into the method of Bristol et al. to include the substrate comprises at least one sacrificial substrate layer and etching the substrate with the complementary pattern as a mask comprises etching the at least one sacrificial substrate layer. The ordinary artisan would have been motivated to modify Bristol et al. in the above manner for the purpose of providing suitable substrate structure utilizing complementary pattern as an etch mask. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 20160254161) in view of Kato et al. (US Pub. 20120313251) and Tseng et al. (US Pub. 20160307769), or in alternatively, are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Pub. 20120313251) in view of Chan et al. (US Pub. 20160254161) and Tseng et al. (US Pub. 20160307769).
Regarding claim 16, Chan et al. discloses in Fig. 1, Fig. 3(a)-(e) a method comprising: 
forming a target pattern comprising a plurality of target regions of a target material [3] on a surface of a substrate [1 and 2], each of the plurality of target regions having a width and the target pattern comprising a first pitch[Fig. 1]; 
depositing a block copolymer [5 and 6] above the surface of the substrate [1 and 2], wherein one [5] of two blocks of the block copolymer [5 and 6] aligns to and forms vertically over the target regions of the target material [3] and the two blocks [5 and 6] self-assemble after deposition into repeating lamellar bodies with an orientation perpendicular to the substrate [1 and 2], wherein the lamellar bodies of the one [5] of the two blocks of the block copolymer [5 and 6] vertically over the target regions of the target material [3] have a width approximately the same as the width of each of the plurality of target regions of the target material [3][Fig. 1]; 
selectively removing the other [6] of the two blocks of the block copolymer [5 and 6] to leave the one [5] of the two blocks of the block copolymer as a polymer pattern [5], 
depositing a sacrificial material [8] complementary to the polymer pattern [5][Fig. 3(b)-3(c)]; 
removing the polymer pattern [5] while leaving the sacrificial material [8] as a complementary pattern on the substrate [1 and 2][Fig. 3(d)]; and 
etching openings in the substrate [1 and 2] with the complementary pattern as a mask, the polymer pattern [5] comprising a second pitch that is less than the first pitch [Fig. 3(e)].

    PNG
    media_image1.png
    461
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    476
    616
    media_image2.png
    Greyscale

Chan et al. fails to disclose
the sacrificial material comprising silicon nitride.
Tseng et al. discloses in Fig. 15-Fig. 16, paragraph [0029]
the sacrificial material [602] comprising silicon nitride.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tseng et al. into the method of Chan et al. to include the sacrificial material comprising silicon nitride. The 
Chan et al. fails to discloses
forming interconnects in the openings.
Kato also discloses in Fig. 2 and Fig. 3, paragraph [0059]-[0060]
forming interconnects [120] in the openings.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kato into the method of Chan et al. to include forming interconnects in the openings. The ordinary artisan would have been motivated to modify Chan et al. in the above manner for the purpose of providing suitable subsequent process after forming the openings. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Alternatively, 
Regarding claim 16, Kato also discloses in Fig. 2 and Fig. 3, paragraph [0059]-[0060]
etching openings in a substrate [110 and 110];
forming interconnects [120] in the openings.
Kato discloses in paragraph [0059] etching openings in the substrate can be achieved by any suitable manufacturing technique.
Kato fails to disclose wherein etching openings in the substrate comprising:

depositing a block copolymer above the surface of the substrate, wherein one of two blocks of the block copolymer aligns to and forms vertically over the target regions of the target material and the two blocks self-assemble after deposition into repeating lamellar bodies with an orientation perpendicular to the substrate, wherein the lamellar bodies of the one of the two blocks of the block copolymer vertically over the target regions of the target material have a width approximately the same as the width of each of the plurality of target regions of the target material; 
selectively removing the other of the two blocks of the block copolymer to leave the one of the two blocks of the block copolymer as a polymer pattern, wherein selectively removing the other of the two blocks of the block copolymer to leave the one of the two blocks of the block copolymer comprises retaining the width of the lamellar bodies of the one of the two blocks of the block copolymer vertically over the target regions of the target material; 
depositing a sacrificial material complementary to the polymer pattern, the sacrificial material comprising silicon nitride; 
removing the polymer pattern while leaving the sacrificial material as a complementary pattern on the substrate; 
etching openings in the substrate with the complementary pattern as a mask, the polymer pattern comprising a second pitch that is less than the first pitch.
Chan et al. discloses in Fig. 1, Fig. 3(a)-(e) a method comprising: 

depositing a block copolymer [5 and 6] above the surface of the substrate [1 and 2], wherein one [5] of two blocks of the block copolymer [5 and 6] aligns to and forms vertically over the target regions of the target material [3] and the two blocks [5 and 6] self-assemble after deposition into repeating lamellar bodies with an orientation perpendicular to the substrate [1 and 2], wherein the lamellar bodies of the one [5] of the two blocks of the block copolymer [5 and 6] vertically over the target regions of the target material [3] have a width approximately the same as the width of each of the plurality of target regions of the target material [3][Fig. 1]; 
selectively removing the other [6] of the two blocks of the block copolymer [5 and 6] to leave the one [5] of the two blocks of the block copolymer as a polymer pattern [5], wherein selectively removing the other [6] of the two blocks of the block copolymer to leave the one [5] of the two blocks of the block copolymer comprises retaining the width of the lamellar bodies of the one [5] of the two blocks of the block copolymer vertically over the target regions of the target material [3][Fig. 3(a)]; 
depositing a sacrificial material [8] complementary to the polymer pattern [5][Fig. 3(b)-3(c)]; 
removing the polymer pattern [5] while leaving the sacrificial material [8] as a complementary pattern on the substrate [1 and 2][Fig. 3(d)]; and 

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chan et al. into the method of Kato et al. to include wherein etching openings in the substrate comprising: forming a target pattern comprising a plurality of target regions of a target material on a surface of a substrate, each of the plurality of target regions having a width, and the target pattern comprising a first pitch; depositing a block copolymer above the surface of the substrate, wherein one of two blocks of the block copolymer aligns to and forms vertically over the target regions of the target material and the two blocks self-assemble after deposition into repeating lamellar bodies with an orientation perpendicular to the substrate, wherein the lamellar bodies of the one of the two blocks of the block copolymer vertically over the target regions of the target material have a width approximately the same as the width of each of the plurality of target regions of the target material; selectively removing the other of the two blocks of the block copolymer to leave the one of the two blocks of the block copolymer as a polymer pattern, wherein selectively removing the other of the two blocks of the block copolymer to leave the one of the two blocks of the block copolymer comprises retaining the width of the lamellar bodies of the one of the two blocks of the block copolymer vertically over the target regions of the target material; depositing a sacrificial material complementary to the polymer pattern, the sacrificial material comprising silicon nitride; removing the polymer pattern while leaving the sacrificial material as a complementary pattern on the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Kato and Chan et al. fails to disclose
the sacrificial material comprising silicon nitride.
Tseng et al. discloses in Fig. 15-Fig. 16, paragraph [0029]
the sacrificial material [602] comprising silicon nitride.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tseng et al. into the method of Kato and Chan et al. to include the sacrificial material comprising silicon nitride. The ordinary artisan would have been motivated to modify Kato and Chan et al. in the above manner for the purpose of providing suitable alternative sacrificial material [paragraph [0029] of Tseng et al.]. 

Regarding claim 17, Kato discloses in Fig. 2, paragraph [0058]-[0059] wherein the substrate [110 and 110] comprises a dielectric layer [110] and etching openings in the substrate comprises etching openings in the dielectric layer [110]. 
.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 20160254161) in view of Kato et al. (US Pub. 20120313251) and Tseng et al. (US Pub. 20160307769), or in alternatively, are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Pub. 20120313251) in view of Chan et al. (US Pub. 20160254161) and Tseng et al. (US Pub. 20160307769) as applied to claim 16 above and further in view of Bristol et al. (WO2014209327) (hereafter, US Pat. 9418888 is used as translation).
Regarding claims 18, 19, 20 and 21, Kato et al., Chan et al. and Tseng et al. fails to disclose 
wherein the target material comprises a metal;
wherein the metal is selected from the group consisting of tungsten, copper, titanium, titanium nitride, cobalt, ruthenium and aluminum;
wherein prior to depositing the block copolymer on the surface of the substrate, the method comprises depositing a directed self-assembly alignment promotion (DSAAP) layer tailored for one of the blocks of the block copolymer on the target material;
wherein the DSAAP layer is a first DSAAP layer and prior to depositing the block copolymer on the surface of the substrate, the method further comprises depositing a second DSAAP layer that does not have a greater affinity for one of the blocks of the 
Bristol et al. discloses Fig. 3A-3E, Fig. 8A-Fig. 8C, column 6, column 7, column 8, lines 1-24, column 14, lines 64-67, column 15, column 16, lines 1-47 
wherein the target material [313 or 813] comprises a metal [column 6, lines 34-42, column 15, line 1];
wherein the metal is selected from the group consisting of tungsten, copper, titanium, titanium nitride, cobalt, ruthenium and aluminum [copper][column 12, lines 8-14];
wherein prior to depositing the block copolymer [319 or 830] on the surface of the substrate, the method comprises depositing a directed self-assembly alignment promotion (DSAAP) layer [317 or 840] tailored for one of the blocks of the block copolymer on the target material [313 or 813];
wherein the DSAAP layer [317 or 840] is a first DSAAP layer and prior to depositing the block copolymer [319 or 830] on the surface of the substrate, the method further comprises depositing a second DSAAP layer [316] that does not have a greater affinity for one of the blocks of the block copolymer on the surface of the substrate in an area free of the first DSAAP layer [317 or 840][column 6, lines 44-46, column 15, lines 54-55].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bristol into the method of Kato et al., Chan et al. and Tseng et al. to include wherein the target material comprises a metal; wherein the metal is copper; wherein prior to depositing the block .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. 20160254161) in view of Bristol et al. (WO2014209327) (hereafter, US Pat. 9418888 is used as translation) and Tseng et al. (US Pub. 20160307769).
Regarding claims 22-23, Chan et al. discloses in Fig. 3 (c) an apparatus comprising: 
an integrated circuit substrate [1] and a dielectric layer [2] on the substrate [1]; 
a target pattern [3] formed in a surface of the dielectric layer [2], the target pattern comprising a plurality of target regions of a target material [3], each of the plurality of target regions having an initial width; 

a sacrificial material [8] complementary to the polymer pattern [5].

    PNG
    media_image3.png
    423
    585
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    464
    606
    media_image4.png
    Greyscale

Chan fails to disclose 
the sacrificial material comprising silicon nitride.
Tseng et al. discloses in Fig. 15-Fig. 16, paragraph [0029]
the sacrificial material [602] comprising silicon nitride.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tseng et al. into the method of Chan et al. to include the sacrificial material comprising silicon nitride. The ordinary artisan would have been motivated to modify Chan et al. in the above manner for the purpose of providing suitable alternative sacrificial material [paragraph [0029] of Tseng et al.].

the integrated circuit substrate comprising a plurality of contact points.
Bristol et al. discloses in column 6 that “the semiconductor substrate may represent a general workpiece object used to manufacture integrated circuits. The semiconductor substrate, depending on the stage of manufacture, often has formed therein transistors, integrated circuitry, and the like.  In addition to semiconductors the substrate may also include metals, dielectrics, dopants, and other materials commonly found in integrated circuits. Bristol et al. discloses in column 1 that “Integrated circuits generally include interconnect structures to electrically couple circuitry formed in a semiconductor substrate (e.g., transistors and other circuit elements) with an external signaling medium (e.g., a package, pins, printed circuit board, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bristol et al. into the method of Chan et al. to include the integrated circuit substrate comprising a plurality of contact points. The ordinary artisan would have been motivated to modify Chan et al. in the above manner for the purpose of providing suitable substrate structure to electrically couple circuitry formed in a semiconductor substrate (e.g., transistors and other circuit elements) with the interconnect structures and with the external signaling medium. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chan fails to disclose

Bristol et al. discloses in Fig. 3E, Fig. 8C, column 1, column 6, column 7, column 8, lines 1-24, column 14, lines 64-67, column 15, column 16, lines 1-47 
a directed self-assembly alignment promotion (DSAAP) layer [317 or 840] tailored for one [321 or 821] of the blocks of the block copolymer on the target pattern [313 or 813] between the target pattern [313 or 813] and the self-assembled layer [319 or 830].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bristol into the method of Chan et al. to include a directed self-assembly alignment promotion (DSAAP) layer tailored for one of the blocks of the block copolymer on the target pattern between the target pattern and the self-assembled layer. The ordinary artisan would have been motivated to modify Chan et al. in the above manner for the purpose of promoting and controlling positioning or alignment of assembled structures during the self-assembly [column 1, lines 10-15, column 2, lines 42-49, 65-67, column 4, lines 1-23, column 5, lines 15-56 of Bristol et al.].

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. 


    PNG
    media_image2.png
    476
    616
    media_image2.png
    Greyscale

Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822